Judgment, Supreme Court, Bronx County (William Wallace, III, J.) rendered October 15, 1990, convicting defendant after jury trial of two counts of robbery in the second degree and sentencing him as a predicate felony offender to concurrent terms of imprisonment of from seven and one-half to fifteen years, unanimously affirmed.
The complainant’s testimony that he told a friend, immediately after the robbery, and a police officer, later, that defendant was the perpetrator, while technically a hearsay violation, was harmless. In view of the fact that defendant had known the complainant for eight years, any bolstering of the complainant’s initial identification emanating from admission of the complainant’s testimony that he promptly told his friend and the police that defendant had robbed him was harmless (see, e.g., People v Johnson, 57 NY2d 969).
Any issues of credibility that may have been raised by the complainant’s admission that he had been drinking beer prior to the robbery were properly placed before the jury, and its determination is amply supported by the record (see, e.g., People v Rivera, 121 AD2d 166, affd 68 NY2d 786). Concur— Sullivan, J. P., Wallach, Kupferman, Asch and Kassal, JJ.